•


    AO    245B (CASDRev. 02/I 8) Judgment in a Criminal Case
                                                                                                                            FILED
                                                                                                                            DEC 1 9 2018
                                            UNITED STATES DISTRICT Co                                               T
                                                                                                                 s�UTHERN DIST��r-000��
                                                                                                                    CLERK. U.S. DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                       ---
                   UNITED STATES OF AMERICA                                      JUDGMENT IN AC                         ALCJ\:
                                       V.                                        (For Offenses Committed On or After November      1, 1987)
                RICHARD ALEXIS TREJO-ORTIZ(!)
                                                                                    Case Number:         3:17-CR-03400-MMA

                                                                                 Christian M. Ham
                                                                                 Defendant's Attorney
    REGISTRATION NO.                   65183298

    0-
    THE DEFENDANT:
    IZl   pleaded guilty to count(s)             One of the Superseding Information.
           was found guilty on count(s)
    D      after a plea of not guilty

    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


          Title and Section I Nature of Offense                                                                Count
          21:952, 960, 963-ConspiracyTo Distribute Cocaine Intended For Unlawful Importation                   ls




          The defendant is sentenced as provided in pages      2 through                   2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    0     The defendant has been found not guilty on count(s)

    IZl   Count(s)       Underlying Indictment                                         dismissed on the motion of the United States.

    1ZJ    Assessment:    $100.00 imposed

           JVTA Assessment*: $
    D
           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

    IZI    No fine                  D    Forfeiture pursuant to order filed                                                  , included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                                 HON. MICHAEL M. ANELLO
                                                                                 UNITED STATES DISTRICT JUDGE




                                                                                                                            3:17-CR-03400-MMA
DEFENDANT:              RICHARD ALEXIS TREJO-ORTIZ(!)                                             Judgment - Page 2 of2
CASE NUMBER:             3:17-CR-03400-MMA


                                                 IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Forty-eight (48) months




D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:



      D    as notified by the United States Marshal.


      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:

      D    on or before

      D    as notified by the United States Marshal.

      D    as notified by the Probation or Pretrial Services Office.


                                                      RETURN

I have executed this judgment as follows:


     Defendant delivered on



at   ______                             ,   with a certified copy of this judgment.




                                                               UNITED STATES MARSHAL




                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                               3:17-CR-03400-MMA
